Title: To George Washington from Brigadier General Thomas Mifflin, 4 February 1777
From: Mifflin, Thomas
To: Washington, George



My dear General
Philadelphia 4th February 1777

The several Points mentioned in your Last Letter have been attended to. I gave to Col. Knox an Order to procure in New England Two thousand Tents. I have purchased Russia Duck and every other kind of Canvas that I could find in this Town fit for Tents—The Sail Makers are at Work repairing & making Tents. The Ammunition Wagons are on hand—Five are finished—The Tomhawks will be compleated—One thousand are brought in. But those Contracts and the Magazines of Forage cannot be prosecuted with the Dispatch requird. I have no Cash nor can I procure any from Congress. I sent Mr Butler to Baltimore for that Purpose—He returned Yesterday with an Order in my Favor on the Loan Office here for 450,000 Dollrs—I applied for payment and recevd in Answer that he (Mr Smith Commissioner of the Loan) had not One Farthing; but was 12000 Dlrs in Debt. I mention this Circumstance that I may not be responsible for Neglects not my own.
The flat bottom Boats & Artillery Flats go on well—the Workmen are to be paid weekly—my last Dollar has been paid this Morning to Major Ayres to prevent a Delay in his Contract.

I was prepared to set off this day for Lancaster Reading & Easton but am now prevented by the protesting of Congress’s Draft—I will do as much as possible without Cash; how long our Credit will hold cannot be ascertaind—in many Places it begins to fail already.
The Saddle cannot be finish’d agreeable to your Excellencys Wish—I will therefore equip it in a plain Habit for the present and keep a Look out for the necessary Materials to suit your Orders. I am with great Attachment Your Exy Obt sert

Thomas Mifflin

 

My dear General

Since I writ the above the enclosed papers were given to me with a Request to forward them to your Excellency—I do not pretend to censure the proceedings of the Gentlemen who imprisond but I think it bad policy to confine persons who will act the part of Martyrs and who cannot consistantly with their own principles take an active part against us. If your Excellency thinks proper to order a Release it will gratify many of your Friends and prevent some who wish to injure our Cause from charging us with Cruelty and an Imitation of the Enemy. Your Exy

T.M.

